Order entered April 9, 2019




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00161-CV

                    IN THE INTEREST OF T.R.N., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00385-X

                                            ORDER
       Before the Court is appellant Father’s April 8, 2019 motion to extend time for filing brief.

We GRANT the motion and ORDER Father’s brief be filed no later than April 29, 2019.

Because this is an accelerated appeal in a parental termination case, we caution Father that

further extension requests will be disfavored.


                                                          /s/   KEN MOLBERG
                                                                JUSTICE